 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      RIGOBERTO MARTINEZ ALVAREZ,                      CASE NO. C18-1406RSM
 9
                     Plaintiff,                        MINUTE ORDER STRIKING MOTION TO
10                                                     REOPEN AND PROPOSED AMENDED
              v.
                                                       COMPLAINT
11
      JIMMY TUNG REAL ESTATE
12    INVESTMENTS,

13                   Defendant.

14
            The following MINUTE ORDER is made by direction of the Court, the Honorable
15
     Ricardo S. Martinez, Chief United States District Judge:
16

17          This action was dismissed on November 1, 2018, due to Plaintiff’s failure to respond to

18   the Court’s October 3, 2018 Order to Show Cause. Dkt. #6. That Order noted that Plaintiff’s
19   Complaint did not establish that this Court had jurisdiction over the matter. Dkt. #6 at 2–3. On
20
     November 27, 2018, Plaintiff filed a motion requesting that the case be reopened, explaining his
21
     failure to comply with the Court’s previous Order, and the expanding on the factual basis for his
22
     suit. Dkt. #7. Plaintiff also filed a new Proposed Amended Complaint purporting to be based on
23

24   diversity jurisdiction. Dkt. #8.

25          Putting aside the untimeliness of Plaintiff’s Motion, the Motion’s failure to address the

26   deficiencies identified in the Order to Show Cause, and the Motion’s failure to identify a legal

     ORDER – 1
     basis for the relief requested, the Motion and Proposed Amended Complaint completely fail to
 1

 2   demonstrate that this Court has jurisdiction. Plaintiff’s Proposed Amended Complaint gives

 3   every indication that Plaintiff is domiciled in Washington—though he identifies himself only as

 4   a “US Resident”—specifically identifies Defendant as a Washington citizen, and does not allege
 5
     a reasonable basis for concluding that that Plaintiff’s contract claim for $4,300 and other relief
 6
     actually involves an amount exceeding the Court’s $75,000 jurisdictional threshold. See 28
 7
     U.S.C. § 1332.
 8
            Because this action has already been dismissed and because nothing in Plaintiff’s
 9

10   untimely filings demonstrates that his dispute is within this Court’s jurisdiction, the Court

11   STRIKES Plaintiff’s Motion to Reopen (Dkt. #7) and Proposed Amended Complaint (Dkt. #8).
12   This matter remains CLOSED and the Clerk shall send a copy of this Order to P.O. Box 4331,
13
     Seattle, WA 98194.
14
            Dated this 28 day of November, 2018.
15

16                                                        WILLIAM McCOOL, Clerk

17
                                                          By: /s/ Paula McNabb
18                                                            Deputy Clerk

19

20

21

22

23

24

25

26


     ORDER – 2
